DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claim 16 is canceled.
Claims 1-15, and 17-21 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0073267 to Brannan et al. “Brannan”, in view of US2007/0167706 to Boese et al., further in view of DE10340544A1 to Fuimaono et al. “Fuimaono”, further in view of US2016/0354012 to Zeng et al. “Zeng”, and further in view of US2015/0294497 to Ng et al. “Ng”.

Regarding claim 1, Brannan discloses a method for electromagnetic navigation registration (“systems and methods for visualizing the luminal network of a lung”, Paragraph 0028; using electromagnetic navigation system, Fig. 1, Ref. 100; Paragraph 0029), comprising:
storing, in a memory (“memory”, Fig. 1, Ref. 126; Paragraph 0031; “the memory may…provide a representation of the planned pathway on the 3D model and 2D images derived from the 3D model…data may be image data for the 3D model”, Paragraph 0036): 
a three-dimensional model of a luminal network (“”a 3D model of the bronchial tree is generated”, Paragraph 0033; memory stores data for the 3D models, Paragraph 0033), with a reference point corresponding to a modeled location of a target in a patient (“Once a target is identified…the pathway plan pin-points the location and identifies the coordinates of the target”, Paragraph 0034);
receiving an ultrasound signal from an ultrasound probe (“the US transducer 255, transmits ultrasound waves and receives reflected ultrasound waves”, Paragraph 0044); and
determining, based on the ultrasound signal, an ultrasound-based location of the target in the patient relative to the three-dimensional model (“This US image data may be registered to the CT scan images and/or the 3D model 300 to provide greater clarity with respect to the detection, location, and size of a target”, Paragraph 0056; Paragraphs 0049, 0050, 0071, specifically the US image location of the target is integrated into the 3D model based on the position of the EM sensor and an offset distance between the EM sensor and US transducer, wherein the position of the EM sensor is in the coordinate system of the EM field, Paragraph 0063; this is exactly as disclosed in the instant application, wherein “the ultrasound-based location of the target is determined based on (i) the location of the target relative to the ultrasound probe and (ii) the electromagnetic sensor location and/or the ultrasound probe location”, See Paragraph 0009 of the instant Specification).
However, Brannan does not explicitly disclose the three-dimensional model of the luminal network defines a plurality of reference points, and storing a body-space model including a plurality of survey points corresponding to a plurality of locations within the luminal network, the plurality of survey points defined by corresponding electromagnetic field-based signal values; mapping the plurality of survey points of the body-space model to corresponding reference points of the three-dimensional model of the luminal network; and the ultrasound-based location of the target in the patient is relative to the plurality of reference points of the three-dimensional model of the luminal network.
Boese teaches storing a three-dimensional model (3D image data stored in memory 15, Paragraph 0029) of a luminal network (visualization of the heart, Paragraph 0023, with and associated structures such as the pulmonary vein and corresponding ostia, Paragraph 0027, the three-dimensional model of the luminal network defining a plurality of reference points (positions of pulmonary vein ostia, Paragraph 0027);  
storing (“the electroanatomical 3D mapping data which are stored in a memory 13”, Paragraph 0029) a body-space model including a plurality of survey points (representation based on a simple model of the heart on which the individual mapping data are visible as mapping points, Paragraph 0023) corresponding to a plurality of locations within the luminal network (the mapping points are of the heart, Paragraph 0023, and associated structures such as the pulmonary vein and corresponding ostia, Paragraph 0027), the plurality of survey points defined by corresponding electromagnetic field-based signal values (electroanatomical 3D mapping is defined as based on electromagnetic principles using electromagnetic sensors, Paragraph 0003); and
mapping the plurality of survey points of the body-space model to corresponding reference points of the three-dimensional model of the luminal network (Paragraphs 0025-26, specifically the 3D-3D registration of the 3D image data with the electroanatomical 3D mapping).
Fuimaono teaches generating the body-space model (capturing and reconstruction of portions of the heart and vessels by obtaining the 3D mapping data from the mapping catheter, which provides 3D coordinates, Page 6 of translation of Fuimaono).
Boese explicitly teaches generating the body-space model of Fuimaono since Fuimaono is incorporated by reference in Boese (See Paragraph 0013 of Boese).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan’s invention wherein the three- dimensional model of the luminal network defines a plurality of reference points and the workstation of Brannan generates and stores a body-space model including a plurality of survey points corresponding to a plurality of locations within the luminal network, the plurality of survey points defined by corresponding electromagnetic field-based signal values; and maps the plurality of survey points of the body-space model to corresponding reference points of the three-dimensional model of the luminal network, as taught by Boese, in view of Fuimaono, in order to allow 3D-3D registration during a catheter procedure so that relevant registration information that is present only on the electroanatomical 3D map or only on the 3D image data can be transferred and correlated to the other 3D information, which may be necessary in the case of registration updates when the patient moves during the catheter procedure  (Boese, Paragraph 0013).
Therefore, the combination of Brannan and Boese, in view of Fuimaono, would also teach the ultrasound-based location of the target in the patient is relative to the plurality of reference points of the three-dimensional model of the luminal network, since Brannan discloses  determining an ultrasound-based location of the target in the patient relative to the three-dimensional model (“the US imaging capabilities may further increase the determination of sufficiency of treatment, or provide greater clarity as to the exact location of the target”, Paragraph 0053; “This US image data may be registered to the CT scan images and/or the 3D model 300 to provide greater clarity with respect to the detection, location, and size of a target”, Paragraph 0056), and Boese teaches the three-dimensional model of the luminal network defining a plurality of reference points (Paragraph 0027).
However, the modifications of Brannan and Boese, in view of Fuimaono, do not disclose storing the ultrasound-based location of the target as a new survey point within the body space model.
Zeng teaches storing new target survey points within the body space model (“one or more of the EM sensors can be moveable within the alternating EM field, and the field can induce electrical current in the sensor.  The induced signal can vary depending on the location and orientation of the sensor with respect to the field…the sensor signals can be used to generate position data 22 corresponding to an anatomical surface region of interest.  The region of interest thus corresponds to surface region inside the body and the locations across such surface can be recorded in the coordinate system of the EM measurement system 12 and stored in memory as part of the corresponding position data 22 to provide a plurality of control points residing on the anatomical surface region of interest”, Paragraph 0025; wherein moving the EM sensor, and recording/storing in memory the location in the coordinate system of the EM measurement system would read on storing new survey points, with the region of interest as the target; wherein the EM sensor position data can be used to a mesh surface model, Paragraph 0032, which would read on a body space model).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, in view of Boese and Fuimaono, wherein the system includes storing the ultrasound-based location of the target, as disclosed by Brannan, as a new survey point within the body space model to provide additional control points residing on the anatomical surface region of interest (Zeng, Paragraph 0025) to compute an accurate envelope geometry that correspond to an actual surface of the region of interest (Zeng, Paragraph 0032).
[The examiner notes that, as discussed above, the ultrasound-based location as disclosed by Brannan, is the position of the US image location of the target based on the position of the EM sensor and an offset distance between the EM sensor and US transducer (Paragraphs 0049, and 0079), wherein the position of the EM sensor is in the coordinate system of the EM field (Paragraph 0063).  Therefore, the “ultrasound-based location” of Brannan would be compatible with the body space model, as taught by Zeng].
However, the modifications of Brannan, Boese, in view of Fuimaono, and Zeng do not disclose updating the mapping based on the ultrasound-based location of the target by registering the new survey point within the body space model to the modeled location of the target.
Ng teaches updating at least a portion of the mapping based on the ultrasound-based location (“the 3D-vessel map is tracked, i.e. continuously updated, as the ultrasound image guidance procedure takes place.”, Paragraph 0051; wherein the map is updated using the ultrasound transducer position tracking information, Paragraph 0025, 0051) of the target (Ng teaches using the ultrasound transducer to obtain a target T, Paragraph 0054; therefore continuously updating the vessel map as the ultrasound transducer moves towards the target, would include updating the map with the ultrasound transducer position tracking information that corresponds to the image of the Target T, and therefore would read on updating at least a portion of the mapping based on the ultrasound-based location of the target).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Boese, in view of Fuimaono, and Zeng, wherein the method includes updating at least a portion of the mapping based on the ultrasound-based location of the target, as taught by Ng, in order to select a portion of the map that correlates with the ultrasound transducer position tracking information (Ng, Paragraph 0051) so that the image obtained at the ultrasound transducer position can be registered with the vessel map (Ng, Paragraph 0052).  
Therefore, the combination of Brannan, Boese, in view of Fuimaono, Zeng, and Ng would teach updating at least a portion of the mapping based on the ultrasound-based location of the target by registering the new survey point within the body space model to the modeled location of the target, since Brannan teaches a ultrasound-based location of the target (Paragraphs 0049, 0050, 0071), Boese, in view of Fuimaono, teaches registering the body space model to the 3D image model (Paragraphs 0025-26, specifically the 3D-3D registration); Zeng teaches recording new survey points to the body space model (Paragraphs 0025, 0032) and Ng teaches updating the mapping based on the ultrasound-based location (Paragraphs 0025, 0051, 0054).

Regarding claim 2, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, and Ng disclose all the features of claim 1 above.
Brannan further discloses receiving an electromagnetic sensor signal from an electromagnetic sensor (Paragraph 0041) [Examiner notes that Brannan discloses the EM sensor senses the EM field generated by the EM field generating device (Paragraph 0041).  The sensed EM field is used to identify the location of the EM sensor by the tracking device (Paragraph 0041), therefore it is inherent that a signal representing the sensed EM field by the EM sensor is sent to/received by the tracking device.]; 
identifying, based on a value of the electromagnetic sensor signal and the mapping, an electromagnetic sensor location within the three-dimensional model that corresponds to the value of the electromagnetic sensor signal (“the EM sensor 265 senses the EM field generated by the EM field generating device 145.  The sensed EM field is used to identify the location of the EM sensor 265 in accordance with the coordinate system of the EM field. When the location of the EM sensor 265 is determined by the tracking device 160, the computing device 120 compares the location of the EM sensor 265 with the 3D model of the lung and registers the location of the EM sensor 265 into the coordinate system of the 3D model.”, Paragraph 0041; “the EM sensor 265 senses the EM field and the location of the EM sensor is then compared with the trachea portion of the 3D model so that the location of the EM sensor 265 is depicted in the corresponding location of the 3D model and 2D images of the navigation and procedure software”, Paragraph 0042).
Brannan further discloses identifying an ultrasound probe location within the three-dimensional model that corresponds to the ultrasound signal, based on the electromagnetic sensor location and a spatial relationship between the ultrasound probe and the electromagnetic sensor (“As shown in FIG. 2B, the US transducer 255 and the EM sensor 265 are separated by a distance, DOFF. This distance, DOFF, may be sensed, coded into the navigation and procedure software, measured and sent by the clinician, or sensed by the US transducer 255 and the EM sensor 265. The computing device 120 uses the distance, DOFF, to adjust the incorporation of the US images into the 3D model or 2D images derived therefrom. For example, when the EM sensor 265 is located at the distal tip 260 of the LG 220, the US transducer 255 is located at or circumscribing the distal end 250 of the EWC 230, and both sensors are 1 cm distance apart from each other, this distance is recognized by the software and the US data or images is offset and integrated into the 3D model or 2D images derived therefrom by a distance in the coordinate system of the 3D model, which corresponds to 1 cm in the coordinate system of the EM field”, Paragraph 0049).  

Regarding claim 3, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, and Ng disclose all the features of claim 2 above.
Brannan further discloses determining, based on the ultrasound signal, a location of the target relative to the ultrasound probe (Paragraph 0056); wherein the ultrasound-based location of the target is determined based on (i) the location of the target relative to the ultrasound probe and (ii) at least one of the electromagnetic sensor location or the ultrasound probe location (Paragraphs 0049, 0056).  Brannan discloses This US image data may be registered to the CT scan images and/or the 3D model to provide greater clarity with respect to the detection, location, and size of a target (Paragraph 0056), wherein the US transducer provides greater specificity and greater accuracy in detecting and identifying a target’s location in the patient (Paragraph 0056).  This reads on determining, based on the ultrasound signal (i.e. the ultrasound image), a location of the target.  Brannan further discloses in the registration, the incorporation of the US images into the 3D model uses a distance Doff that relates the distance between the ultrasound transducer and the EM sensor (Paragraph 0049).  Therefore since the US image is used to determine a location of the target and the US image position is adjusted based on spatial relationships between the ultrasound probe and the EM sensor, this reads on the ultrasound-based location of the target is determined based on (i) the location of the target relative to the ultrasound probe and (ii) at least one of the electromagnetic sensor location.  

Regarding claim 4, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, and Ng disclose all the features of claim 2 above.
As disclosed in the claim 2 rejection above, Brannan discloses wherein the spatial relationship between the ultrasound probe and the electromagnetic sensor is fixed (Paragraphs 0049, 0050).  Brannan discloses the EM sensor and the US transducer may be located at or around the EWC (extended working channel) with a distance apart from each other or at or around the LG (locatable guide catheter) with a distance apart from each other (Paragraph 0050), wherein the distance apart from each other is a distance, DOFF, such as 1 cm in the coordinate system of the EM field (Paragraph 0049). The EM sensor and US transducer being located all on the EWC or all on the LG, with a distance separating them, reads on the sensor and transducer being fixed, and therefore the spatial relationship between them are fixed.  Further, although this features is disclosed in an alternative embodiment, Brannan discloses that any of the above aspects and embodiments of the present disclosure may be combined without departing from the scope of the present disclosure (Paragraph 0014).

Regarding claim 5, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, and Ng disclose all the features of claim 2 above.
Brannan discloses wherein the spatial relationship between the ultrasound probe and the electromagnetic sensor is variable (Paragraphs 0049, 0050).  Brannan discloses the ultrasound transducer (Fig. 2B, Ref. 255) is located on the EWC (Paragraph 0049) and the EM sensor is located on the LG (Paragraph 0049), with a distance, Doff separating the EM sensor and the ultrasound transducer (Paragraph 0049).  Brannan further discloses the LG may be removed from the EWC (Paragraph 0050), which infers that the LG is moveable and therefore the distance between the EM sensor that is located on the LG and the ultrasound transducer that is located on the EWC can be variable.  This is further supported by Brannan disclosing that the Doff distance may be sensed by the US transducer and the EM sensor instead of being coded or set by the clinician (Paragraph 0049).

Regarding claim 6, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, and Ng disclose all the features of claim 2 above.
Brannan further discloses wherein the receiving of the ultrasound signal occurs while the ultrasound probe and the electromagnetic sensor are positioned in respective locations in the patient, and the receiving of the electromagnetic sensor signal occurs while the ultrasound probe and the electromagnetic sensor are positioned in the respective locations in the patient (Paragraphs 0030, 0041, 0042).  Brannan discloses a main embodiment where a catheter guide assembly includes a EWC and a LG (Paragraph 0030), where an EM sensor is located on the LG (Paragraph 0049), and the US transducer is located on the EWC.  The catheter guide assembly with the EWC and LG is navigated through the luminal network of the patient (Paragraph 0030), and the EM sensor senses the EM field to identify the location of the EM sensor, that is determined by the tracking device (inherent that the tracking device receives the signal sensed by the EM sensor to determine the location) (Paragraph 0041), wherein example locations within the luminal network are at the entrance of the trachea and where the bronchial trees are branched (Paragraph 0042).  This reads on the receiving of the electromagnetic sensor signal occurs while the ultrasound probe and the electromagnetic sensor are positioned in the respective locations in the patient.
Brannan additionally discloses imaging with ultrasound transducer that is located on the EWC as the EWC and LG are navigated through the luminal network (Paragraphs 0044-0045), wherein the ultrasound transducer transmits ultrasound waves and receives reflected ultrasound waves (Paragraph 0044) to generate the images (Paragraph 0047), and would read on receiving of the ultrasound signal occurs while the ultrasound probe and the electromagnetic sensor are positioned in respective locations in the patient.

Regarding claim 7, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, and Ng disclose all the features of claim 2 above.
Brannan further discloses wherein the locations within the three-dimensional model include a modeled location of the target ("This US image data may be registered to the CT scan images and/or the 3D model 300 to provide greater clarity with respect to the detection, location, and size of a target”, Paragraph 0056, this reads on the location of the target being in the 3D model), and 
the mapping associates one or more of the electromagnetic field-based signal values with the modeled location of the target (Paragraph 0034, 0050).  Brannan discloses a pathway planning module that pin-points the location and identifies the coordinates of the target such that they can be arrived at using the EMN (electromagnetic navigation system) (Paragraph 0034), such as when the EWC and LG reaches a target by manipulation of the catheter guide assembly following the pathway plane, the EM sensor confirms its location at the target (Paragraph 0050).  This reads on the mapping associates one or more of the electromagnetic field-based signal values with the modeled location of the target.
However, Brannan does not disclose determining a difference between the modeled location of the target and the ultrasound- based location of the target, based on at least one of the ultrasound probe location or the electromagnetic sensor location.
Zeng teaches determining a difference between the modeled location of the target and the ultrasound- based location of the target, based on at least one of the ultrasound probe location or the electromagnetic sensor location (“The difference in position for each of the different types localizations can be computed, and the difference can be used to calibrate the system…The dipole calibration can also be guided by intraprocedural imaging (e.g., x-ray fluoroscopy, ultrasound, CT or the like) and/or based position data 168 provided by the EM spatial measurement system to confirm the localized position matches the corresponding position determined via the other modality”, Paragraph 0057).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Zeng, and Ng, wherein the method includes determining a difference between the modeled location of the target and the ultrasound- based location of the target, based on at least one of the ultrasound probe location or the electromagnetic sensor location, as further taught by Zeng, in order to calibrate the system of Brannan so that the position of the EM spatial measurement system is confirmed with the localized position determined from other modalities such as ultrasound (Zeng, Paragraph 0057).

Regarding claim 19, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, and Ng disclose all the features of claim 1 above.  
Brannan further discloses wherein the luminal network is an airway of the patient (See Fig. 3, Paragraph 0028).  Brannan discloses visualizing the luminal network of a lung (Paragraph 0028) that includes the trachea (Fig. 3, Ref. 330), which reads on an airway of the patient.

Regarding claim 20, Brannan discloses a method for electromagnetic navigation registration (“systems and methods for visualizing the luminal network of a lung”, Paragraph 0028; using electromagnetic navigation system, Fig. 1, Ref. 100; Paragraph 0029), comprising:
generating and storing a three-dimensional model of a luminal network (“”a 3D model of the bronchial tree is generated”, Paragraph 0033; memory stores data for the 3D models, Paragraph 0033), with a reference point corresponding to a modeled location of a target in a patient (“Once a target is identified…the pathway plan pin-points the location and identifies the coordinates of the target”, Paragraph 0034);
receiving a signal from an ultrasound probe (“the US transducer 255, transmits ultrasound waves and receives reflected ultrasound waves”, Paragraph 0044); 
generating, based on the signal received from the ultrasound probe, an ultrasound image (“analyzes the reflected US waves and generates visual images which has a higher resolution than that of the 3D model”, Paragraph 0047) of a target in a patient (“confirm the location at the target by looking at visual images generated from the US images”, Paragraph 0049);
determining, based on the ultrasound image, a location of the target relative to the ultrasound probe (“The US transducer 255 provides greater specificity and greater accuracy in detecting and identifying a target's location in the patient…  by following the pathway plan described above and capturing US image data along the pathway.  This US image data may be registered to the CT scan images and/or the 3D model 300 to provide greater clarity with respect to the detection, location, and size of a target.”, Paragraph 0056;  This reads on determining, based on the ultrasound signal (i.e. the ultrasound image), a location of the target);
receiving a signal from an electromagnetic sensor (Paragraph 0041) [Examiner notes that Brannan discloses the EM sensor senses the EM field generated by the EM field generating device (Paragraph 0041).  The sensed EM field is used to identify the location of the EM sensor by the tracking device (Paragraph 0041), therefore it is inherent that a signal representing the sensed EM field by the EM sensor is sent to/received by the tracking device.];
determining, based on the signal received from the electromagnetic sensor, a location of the electromagnetic sensor relative to the three-dimensional model of a luminal network (“the EM sensor 265 senses the EM field generated by the EM field generating device 145.  The sensed EM field is used to identify the location of the EM sensor 265 in accordance with the coordinate system of the EM field. When the location of the EM sensor 265 is determined by the tracking device 160, the computing device 120 compares the location of the EM sensor 265 with the 3D model of the lung and registers the location of the EM sensor 265 into the coordinate system of the 3D model.”, Paragraph 0041; “the EM sensor 265 senses the EM field and the location of the EM sensor is then compared with the trachea portion of the 3D model so that the location of the EM sensor 265 is depicted in the corresponding location of the 3D model and 2D images of the navigation and procedure software”, Paragraph 0042).
determining an ultrasound-based location of the target relative to the three-dimensional model, based on the location of the target relative to the ultrasound probe, the location of the electromagnetic sensor relative to the three-dimensional model, and a spatial relationship between the ultrasound probe and the electromagnetic sensor (Brannan further discloses in the registration, the incorporation of the US images into the 3D model uses a distance Doff that relates the distance between the ultrasound transducer and the EM sensor, Paragraph 0049; “This US image data may be registered to the CT scan images and/or the 3D model 300 to provide greater clarity with respect to the detection, location, and size of a target”, Paragraph 0056; therefore since the US image is used to determine a location of the target and the US image position is adjusted based on spatial relationships between the ultrasound probe and the EM sensor, and the position of the ultrasound image is registered to the 3D model to provide greater clarity for detection of the target, this reads on the ultrasound-based location of the target is determined based on the location of the target relative to the ultrasound probe, the location of the electromagnetic sensor relative to the three-dimensional model, and a spatial relationship between the ultrasound probe and the electromagnetic sensor).
However, Brannan does not explicitly disclose the three-dimensional model of the luminal network defines a plurality of reference points; generating and storing a body-space model including a plurality of survey points corresponding to a plurality of locations within the luminal network, the plurality of survey points defined by corresponding electromagnetic field-based signal values; mapping the plurality of survey points of the body-space model to corresponding reference points of the three-dimensional model of the luminal network; and the location of the electromagnetic sensor and ultrasound-based location of the target in the patient is relative to the plurality of reference points of the three-dimensional model of the luminal network.
Boese teaches storing a three-dimensional model (3D image data stored in memory 15, Paragraph 0029) of a luminal network (visualization of the heart, Paragraph 0023, with and associated structures such as the pulmonary vein and corresponding ostia, Paragraph 0027, the three-dimensional model of the luminal network defining a plurality of reference points (positions of pulmonary vein ostia, Paragraph 0027);  
storing (“the electroanatomical 3D mapping data which are stored in a memory 13”, Paragraph 0029) a body-space model including a plurality of survey points (representation based on a simple model of the heart on which the individual mapping data are visible as mapping points, Paragraph 0023) corresponding to a plurality of locations within the luminal network (the mapping points are of the heart, Paragraph 0023, and associated structures such as the pulmonary vein and corresponding ostia, Paragraph 0027), the plurality of survey points defined by corresponding electromagnetic field-based signal values (electroanatomical 3D mapping is defined as based on electromagnetic principles using electromagnetic sensors, Paragraph 0003); and
mapping the plurality of survey points of the body-space model to corresponding reference points of the three-dimensional model of the luminal network (Paragraphs 0025-26, specifically the 3D-3D registration of the 3D image data with the electroanatomical 3D mapping).
Fuimaono teaches generating the body-space model (capturing and reconstruction of portions of the heart and vessels by obtaining the 3D mapping data from the mapping catheter, which provides 3D coordinates, Page 6 of translation of Fuimaono).
Boese explicitly teaches generating the body-space model of Fuimaono since Fuimaono is incorporated by reference in Boese (See Paragraph 0013 of Boese).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan’s invention wherein the three- dimensional model of the luminal network defines a plurality of reference points and the workstation of Brannan generates and stores a body-space model including a plurality of survey points corresponding to a plurality of locations within the luminal network, the plurality of survey points defined by corresponding electromagnetic field-based signal values; and maps the plurality of survey points of the body-space model to corresponding reference points of the three-dimensional model of the luminal network, as taught by Boese, in view of Fuimaono, in order to allow 3D-3D registration during a catheter procedure so that relevant registration information that is present only on the electroanatomical 3D map or only on the 3D image data can be transferred and correlated to the other 3D information, which may be necessary in the case of registration updates when the patient moves during the catheter procedure  (Boese, Paragraph 0013).
Therefore, the combination of Brannan and Boese, in view of Fuimaono, would also teach the ultrasound-based location of the target in the patient is relative to the plurality of reference points of the three-dimensional model of the luminal network, since Brannan discloses  determining an ultrasound-based location of the target in the patient relative to the three-dimensional model (“the US imaging capabilities may further increase the determination of sufficiency of treatment, or provide greater clarity as to the exact location of the target”, Paragraph 0053; “This US image data may be registered to the CT scan images and/or the 3D model 300 to provide greater clarity with respect to the detection, location, and size of a target”, Paragraph 0056), and Boese teaches the three-dimensional model of the luminal network defining a plurality of reference points (Paragraph 0027).
However, the modifications of Brannan and Boese, in view of Fuimaono, do not disclose storing the ultrasound-based location of the target as a new survey point within the body space model.
Zeng teaches storing new target survey points within the body space model (“one or more of the EM sensors can be moveable within the alternating EM field, and the field can induce electrical current in the sensor.  The induced signal can vary depending on the location and orientation of the sensor with respect to the field…the sensor signals can be used to generate position data 22 corresponding to an anatomical surface region of interest.  The region of interest thus corresponds to surface region inside the body and the locations across such surface can be recorded in the coordinate system of the EM measurement system 12 and stored in memory as part of the corresponding position data 22 to provide a plurality of control points residing on the anatomical surface region of interest”, Paragraph 0025; wherein moving the EM sensor, and recording/storing in memory the location in the coordinate system of the EM measurement system would read on storing new survey points, with the region of interest as the target; wherein the EM sensor position data can be used to a mesh surface model, Paragraph 0032, which would read on a body space model).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, in view of Boese and Fuimaono, wherein the system includes storing the ultrasound-based location of the target, as disclosed by Brannan, as a new survey point within the body space model to provide additional control points residing on the anatomical surface region of interest (Zeng, Paragraph 0025) to compute an accurate envelope geometry that correspond to an actual surface of the region of interest (Zeng, Paragraph 0032).
[The examiner notes that, as discussed above, the ultrasound-based location as disclosed by Brannan, is the position of the US image location of the target based on the position of the EM sensor and an offset distance between the EM sensor and US transducer (Paragraphs 0049, and 0079), wherein the position of the EM sensor is in the coordinate system of the EM field (Paragraph 0063).  Therefore, the “ultrasound-based location” of Brannan would be compatible with the body space model, as taught by Zeng].
However, the modifications of Brannan, Boese, in view of Fuimaono, and Zeng do not disclose updating the mapping based on the ultrasound-based location of the target by registering the new survey point within the body space model to the modeled location of the target.
Ng teaches updating at least a portion of the mapping based on the ultrasound-based location (“the 3D-vessel map is tracked, i.e. continuously updated, as the ultrasound image guidance procedure takes place.”, Paragraph 0051; wherein the map is updated using the ultrasound transducer position tracking information, Paragraph 0025, 0051) of the target (Ng teaches using the ultrasound transducer to obtain a target T, Paragraph 0054; therefore continuously updating the vessel map as the ultrasound transducer moves towards the target, would include updating the map with the ultrasound transducer position tracking information that corresponds to the image of the Target T, and therefore would read on updating at least a portion of the mapping based on the ultrasound-based location of the target).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Boese, in view of Fuimaono, and Zeng, wherein the method includes updating at least a portion of the mapping based on the ultrasound-based location of the target, as taught by Ng, in order to select a portion of the map that correlates with the ultrasound transducer position tracking information (Ng, Paragraph 0051) so that the image obtained at the ultrasound transducer position can be registered with the vessel map (Ng, Paragraph 0052).  
Therefore, the combination of Brannan, Boese, in view of Fuimaono, Zeng, and Ng would teach updating at least a portion of the mapping based on the ultrasound-based location of the target by registering the new survey point within the body space model to the modeled location of the target, since Brannan teaches a ultrasound-based location of the target (Paragraphs 0049, 0050, 0071), Boese, in view of Fuimaono, teaches registering the body space model to the 3D image model (Paragraphs 0025-26, specifically the 3D-3D registration); Zeng teaches recording new survey points to the body space model (Paragraphs 0025, 0032) and Ng teaches updating the mapping based on the ultrasound-based location (Paragraphs 0025, 0051, 0054).

Regarding claim 21, Brannan discloses a system (“electromagnetic navigation (ENM) system”, Fig. 1, Ref. 100; Paragraph 0029)
for updating a registration between a patient's three- dimensional luminal network model and a patient's luminal network during an Electromagnetic Navigation (EMN) Procedure (Brannan discloses using the ENM system 100 to navigate through the luminal network of the lung, Paragraph 0029, wherein the navigation using the ENM system would read on an electromagnetic navigation procedure.  Brannan discloses generating images that are integrated into the 3D model (where the 3D model is of the lung, Paragraph 0031, which reads on a 3D luminal network model), based on EM, ultrasound, and optionally CT.  The process of registration, generating the integrated image with the 3D model, and displaying the integrated image (Steps 550-590 of Fig. 5B) are repeated until the target is reached (Paragraph 0071).  This reads on updating a registration between a patient's three-dimensional luminal network model and a patient's luminal network during an Electromagnetic Navigation Procedure (EMN)), the system comprising a workstation (“computing device”, Fig. 1, Ref. 120; Paragraph 0029; “The computing device 120, such as, a laptop, desktop, tablet, or other similar computing device”, Paragraph 0031), 
the workstation comprising: a processor (“one or processors”, Fig. 1, Ref. 124; Paragraph 0031) and a memory (“memory”, Fig. 1, Ref. 126; Paragraphs 0031, 0033; “the memory 126 of computing device may include one or more among solid-state storage devices, flash memory chips, mass storage, tape drive, or any computer-readable storage medium which is connected to a processor through a storage controller and a communications bus”, Paragraph 0080) having stored thereon instructions (“stores data and programs”, Paragraph 0033), which when executed by the processor (“The one or more processors 124 execute computer executable instructions”, Paragraph 0032), cause the workstation to: 
the workstation comprising: a processor (“one or processors”, Fig. 1, Ref. 124; Paragraph 0031) and a memory (“memory”, Fig. 1, Ref. 126; Paragraphs 0031, 0033; “the memory 126 of computing device may include one or more among solid-state storage devices, flash memory chips, mass storage, tape drive, or any computer-readable storage medium which is connected to a processor through a storage controller and a communications bus”, Paragraph 0080) having stored thereon instructions (“stores data and programs”, Paragraph 0033), which when executed by the processor (“The one or more processors 124 execute computer executable instructions”, Paragraph 0032), cause the workstation to: 
generating and storing a three-dimensional model of a luminal network (“”a 3D model of the bronchial tree is generated”, Paragraph 0033; memory stores data for the 3D models, Paragraph 0033), with a reference point corresponding to a modeled location of a target in a patient (“Once a target is identified…the pathway plan pin-points the location and identifies the coordinates of the target”, Paragraph 0034);
receiving an ultrasound signal from an ultrasound probe (“the US transducer 255, transmits ultrasound waves and receives reflected ultrasound waves”, Paragraph 0044);
determining, based on the ultrasound signal, an ultrasound-based location of the target in the patient relative to the three-dimensional model (“This US image data may be registered to the CT scan images and/or the 3D model 300 to provide greater clarity with respect to the detection, location, and size of a target”, Paragraph 0056; Paragraphs 0049, 0050, 0071, specifically the US image location of the target is integrated into the 3D model based on the position of the EM sensor and an offset distance between the EM sensor and US transducer, wherein the position of the EM sensor is in the coordinate system of the EM field, Paragraph 0063; this is exactly as disclosed in the instant application, wherein “the ultrasound-based location of the target is determined based on (i) the location of the target relative to the ultrasound probe and (ii) the electromagnetic sensor location and/or the ultrasound probe location”, See Paragraph 0009 of the instant Specification), and
a display monitor (“display”, Fig. 1, Ref. 122; Paragraph 0031) configured to display an indication of the location of the target relative to at least a portion of the three-dimensional model according to the updated mapping (Brannan discloses the display 122 may display a two dimensional (2D) images or three dimensional (3D) model of a lung to locate, Paragraph 0031, and a target to be treated can be added to the display, Paragraph 0031, wherein the target is registered to the 3D model, Paragraph 0069) according to the updated registration (step 590 of Fig. 5B, repeating during the process of repeating steps 550-590 of Fig. 5B until the target is reached, Paragraph 0071).
 However, Brannan does not explicitly disclose the three-dimensional model of the luminal network defines a plurality of reference points, and generating and storing a body-space model including a plurality of survey points corresponding to a plurality of locations within the luminal network, the plurality of survey points defined by corresponding electromagnetic field-based signal values; mapping the plurality of survey points of the body-space model to corresponding reference points of the three-dimensional model of the luminal network; and the ultrasound-based location of the target in the patient is relative to the plurality of reference points of the three-dimensional model of the luminal network.
Boese teaches storing a three-dimensional model (3D image data stored in memory 15, Paragraph 0029) of a luminal network (visualization of the heart, Paragraph 0023, with and associated structures such as the pulmonary vein and corresponding ostia, Paragraph 0027, the three-dimensional model of the luminal network defining a plurality of reference points (positions of pulmonary vein ostia, Paragraph 0027);  
storing (“the electroanatomical 3D mapping data which are stored in a memory 13”, Paragraph 0029) a body-space model including a plurality of survey points (representation based on a simple model of the heart on which the individual mapping data are visible as mapping points, Paragraph 0023) corresponding to a plurality of locations within the luminal network (the mapping points are of the heart, Paragraph 0023, and associated structures such as the pulmonary vein and corresponding ostia, Paragraph 0027), the plurality of survey points defined by corresponding electromagnetic field-based signal values (electroanatomical 3D mapping is defined as based on electromagnetic principles using electromagnetic sensors, Paragraph 0003); and
mapping the plurality of survey points of the body-space model to corresponding reference points of the three-dimensional model of the luminal network (Paragraphs 0025-26, specifically the 3D-3D registration of the 3D image data with the electroanatomical 3D mapping).
Fuimaono teaches generating the body-space model (capturing and reconstruction of portions of the heart and vessels by obtaining the 3D mapping data from the mapping catheter, which provides 3D coordinates, Page 6 of translation of Fuimaono).
Boese explicitly teaches generating the body-space model of Fuimaono since Fuimaono is incorporated by reference in Boese (See Paragraph 0013 of Boese).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan’s invention wherein the three- dimensional model of the luminal network defines a plurality of reference points and the workstation of Brannan generates and stores a body-space model including a plurality of survey points corresponding to a plurality of locations within the luminal network, the plurality of survey points defined by corresponding electromagnetic field-based signal values; and maps the plurality of survey points of the body-space model to corresponding reference points of the three-dimensional model of the luminal network, as taught by Boese, in view of Fuimaono, in order to allow 3D-3D registration during a catheter procedure so that relevant registration information that is present only on the electroanatomical 3D map or only on the 3D image data can be transferred and correlated to the other 3D information, which may be necessary in the case of registration updates when the patient moves during the catheter procedure  (Boese, Paragraph 0013).
Therefore, the combination of Brannan and Boese, in view of Fuimaono, would also teach the ultrasound-based location of the target in the patient is relative to the plurality of reference points of the three-dimensional model of the luminal network, since Brannan discloses  determining an ultrasound-based location of the target in the patient relative to the three-dimensional model (“the US imaging capabilities may further increase the determination of sufficiency of treatment, or provide greater clarity as to the exact location of the target”, Paragraph 0053; “This US image data may be registered to the CT scan images and/or the 3D model 300 to provide greater clarity with respect to the detection, location, and size of a target”, Paragraph 0056), and Boese teaches the three-dimensional model of the luminal network defining a plurality of reference points (Paragraph 0027).
However, the modifications of Brannan and Boese, in view of Fuimaono, do not disclose storing the ultrasound-based location of the target as a new survey point within the body space model.
Zeng teaches storing new target survey points within the body space model (“one or more of the EM sensors can be moveable within the alternating EM field, and the field can induce electrical current in the sensor.  The induced signal can vary depending on the location and orientation of the sensor with respect to the field…the sensor signals can be used to generate position data 22 corresponding to an anatomical surface region of interest.  The region of interest thus corresponds to surface region inside the body and the locations across such surface can be recorded in the coordinate system of the EM measurement system 12 and stored in memory as part of the corresponding position data 22 to provide a plurality of control points residing on the anatomical surface region of interest”, Paragraph 0025; wherein moving the EM sensor, and recording/storing in memory the location in the coordinate system of the EM measurement system would read on storing new survey points, with the region of interest as the target; wherein the EM sensor position data can be used to a mesh surface model, Paragraph 0032, which would read on a body space model).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, in view of Boese and Fuimaono, wherein the system includes storing the ultrasound-based location of the target, as disclosed by Brannan, as a new survey point within the body space model to provide additional control points residing on the anatomical surface region of interest (Zeng, Paragraph 0025) to compute an accurate envelope geometry that correspond to an actual surface of the region of interest (Zeng, Paragraph 0032).
[The examiner notes that, as discussed above, the ultrasound-based location as disclosed by Brannan, is the position of the US image location of the target based on the position of the EM sensor and an offset distance between the EM sensor and US transducer (Paragraphs 0049, and 0079), wherein the position of the EM sensor is in the coordinate system of the EM field (Paragraph 0063).  Therefore, the “ultrasound-based location” of Brannan would be compatible with the body space model, as taught by Zeng].
However, the modifications of Brannan, Boese, in view of Fuimaono, and Zeng do not disclose updating at least a portion of the mapping based on the ultrasound-based location of the target by registering the new survey point within the body space model to the modeled location of the target.
Ng teaches updating at least a portion of the mapping based on the ultrasound-based location (“the 3D-vessel map is tracked, i.e. continuously updated, as the ultrasound image guidance procedure takes place.”, Paragraph 0051; wherein the map is updated using the ultrasound transducer position tracking information, Paragraph 0025, 0051) of the target (Ng teaches using the ultrasound transducer to obtain a target T, Paragraph 0054; therefore continuously updating the vessel map as the ultrasound transducer moves towards the target, would include updating the map with the ultrasound transducer position tracking information that corresponds to the image of the Target T, and therefore would read on updating at least a portion of the mapping based on the ultrasound-based location of the target).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Boese, in view of Fuimaono, and Zeng, wherein the method includes updating at least a portion of the mapping based on the ultrasound-based location of the target, as taught by Ng, in order to select a portion of the map that correlates with the ultrasound transducer position tracking information (Ng, Paragraph 0051) so that the image obtained at the ultrasound transducer position can be registered with the vessel map (Ng, Paragraph 0052).  
Therefore, the combination of Brannan, Boese, in view of Fuimaono, Zeng, and Ng would teach updating at least a portion of the mapping based on the ultrasound-based location of the target by registering the new survey point within the body space model to the modeled location of the target, since Brannan teaches a ultrasound-based location of the target (Paragraphs 0049, 0050, 0071), Boese, in view of Fuimaono, teaches registering the body space model to the 3D image model (Paragraphs 0025-26, specifically the 3D-3D registration); Zeng teaches recording new survey points to the body space model (Paragraphs 0025, 0032) and Ng teaches updating the mapping based on the ultrasound-based location (Paragraphs 0025, 0051, 0054).

Claims 8-11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan, in view of Boese, further in view of Fuimaono, further in view of Zeng, further in view of Ng, and further in view of Non-Patent Literature: “A novel platform for electromagnetic navigated ultrasound bronchoscopy (EBUS)” to Sorger et al. “Sorger”.

Regarding claim 8, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, and Ng disclose all the features of claim 2 above.
Brannan further discloses displaying, via a graphical user interface (“The display 122 may be touch-sensitive and/or voice-activated, enabling the display 122 to serve as both an input and output device… The display 122 may further display options to select, add, and remove a target to be treated and settable items for the visualization of the lung”, Paragraph 0031; this reads on a graphical user interface): 
at least a portion of the three-dimensional model, based on at least one of the electromagnetic sensor location and the ultrasound probe location (“displaying the integrated 3D model and US images based on the location of the EM sensor”, Paragraph 0008); and
an indication of the modeled location of the target relative to at least the portion of the three-dimensional model (“FIG. 4A shows a planar view of bronchial trees of the 3D model or of the slices of images of the lung such as the bronchial trees of FIG. 3 and a pathway plan to a target”, Paragraph 0058; wherein as seen in Fig. 4A, the target is indicated by the circle).
However, the modifications of Brannan, Zeng, and Ng do not disclose an indication of the ultrasound-based location of the target relative to at least the portion of the three-dimensional model.  
Sorger teaches displaying, via a graphical user interface (Fig. 9, “graphical user interface”, Fig. 9 caption) an indication of the ultrasound-based location of the target relative to at least the portion of the three-dimensional model (See Figs. 9 and 10, ultrasound image containing the target tumor positioned in the 3D model space, and overlaid onto the 3D model of the target tumor).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Boese, in view of Fuimaono, Zeng, and Ng, wherein the method includes displaying an indication of the ultrasound-based location of the target relative to at least the portion of the three-dimensional model, as taught by Sorger, in order to register the CT image volume and EM navigation field to be able to have a common coordinate system to track the progression of a tool in the image space (Sorger, Abstract; Page 1435, right column, Registration).

Regarding claim 9, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, Ng, and Sorger disclose all the features of claim 8 above.
Sorger further teaches generating an image of the target based on the ultrasound signal, wherein the indication of the ultrasound-based location of the target is the image of the target (See. Figs. 9 and 10; Page 1437, Left column, Experiment, Navigated EBUS functionality) that display real-time 2D US images simultaneously overlaid with the segmented targets, and therefore the US image of the tumor is positioned at the location of the target.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Boese, in view of Fuimaono, Zeng, Ng, and Sorger, wherein the indication of the ultrasound-based location of the target is the image of the target, as further taught by Sorger, in order to guide the operator directly and precisely to the target (Sorger, Page 1437, Right column, Results, Navigated EBUS functionality).

Regarding claim 10, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, Ng, and Sorger disclose all the features of claim 8 above.
Sorger further teaches wherein the displaying includes simultaneously displaying a combined view of: the indication of the modeled location of the target relative to at least the portion of the three-dimensional model, and the indication of the ultrasound-based location of the target relative to at least the portion of the three-dimensional model  (See Fig. 9).  As seen in Fig. 9, the graphical user interface of the navigation system displays both an indication of the modeled location of the target (green tumor models) as well as the ultrasound image of the target tumor positioned superimposed onto a representative tumor, wherein both the tumor model and ultrasound image are relative to at least a portion of the three dimensional model (the graphical interface shown in a phantom/patient 3D space/scene, see Fig. 9 captions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Boese, in view of Fuimaono, Zeng, Ng, and Sorger, wherein the displaying includes simultaneously displaying a combined view of: the indication of the modeled location of the target relative to at least the portion of the three-dimensional model, and the indication of the ultrasound-based location of the target relative to at least the portion of the three-dimensional model, as taught by Sorger, in order to guide the operator directly and precisely to the target (Sorger, Page 1437, Right column, Results, Navigated EBUS functionality).

Regarding claim 11, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, Ng, and Sorger disclose all the features of claim 10 above.
Brannan further discloses the mapping associates one or more of the electromagnetic field-based signal values with the modeled location of the target (“the EM sensor 265 senses the EM field and the sensed results are transmitted to the computing device 120.  The sensed results are used to calculate a location of the EM sensor 265 in the coordinate system of the EM field.  When the location is calculated, the computing device compares the location of the EM sensor 265 with the 3D model”, Paragraph 0063; “In step 535, the EM sensor 265, the LG 220, and the EWC 230 navigate the luminal network of the lung to the target following the pathway plan. In step 540, it is determined whether the sensor 265 has reached the target”, Paragraph 0066; the monitoring device 130 and/or the computer 120 may display a color code on the display, notifying a clinician of a status. The status may be based on a location of the EWC 230 of the catheter guide assembly 110. The status may indicate whether the distal end of the EWC 230 is located…at the target”, Paragraph 0078; therefore since EM signals, or sensed results, are used to determine position within the 3D model, and a status is indicated when it has reached the target, a sensed result associated with the model location of the target must be present in order for the determination and indication to function.
However, Brannan does not explicitly disclose determining a difference between the modeled location of the target and the ultrasound- based location of the target, wherein the updating at least the portion of the mapping is based on the difference between the modeled location of the target and the ultrasound-based location of the target.  
Sorger teaches determining a difference between the modeled location of the target and the ultrasound-based location of the target, based on image processing of the combined view of the indication of the modeled location of the target and the indication of the ultrasound-based location of the target (“the inaccuracy of the system was visible in the navigation scene by the mismatch between the surface of the tumor model in the reconstructed US volume and the segmentation of the same model from the CT image”, Page 1437, Right Column, Experiment, Tracking accuracy; shift correction between US image and CT volume, Page 1437, Right column, Tracking accuracy) [Examiner notes that in determining the shift correction, a difference between the US location of the target and the CT location of the target from which the target model is based from must be determined].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Boese, in view of Fuimaono, Zeng, Ng, and Sorger, wherein the method further comprises determining a difference between the modeled location of the target and the ultrasound-based location of the target, based on image processing of the combined view of the indication of the modeled location of the target and the indication of the ultrasound-based location of the target, as further taught by Sorger, in order to register the CT image volume and EM navigation field to be able to have a common coordinate system to track the progression of a tool in the image space (Sorger, Abstract; Page 1435, right column, Registration).

Regarding claim 13, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, Ng, and Sorger disclose all the features of claim 8 above.
Brannan discloses receiving, by way of a user interface, an indication of a location within at least the displayed portion of the three-dimensional model that corresponds to the target (“the monitoring device 130 and/or the computer 120 may display a color code on the display, notifying a clinician of a status. The status may be based on a location of the EWC 230 of the catheter guide assembly 110. The status may indicate whether the distal end of the EWC 230 is located at a not-in-target location, at the target, or at a location adjacent to healthy tissue, and whether treatment of the target is complete… a green color indicates that the EWC 230 is at a target”, Paragraph 0078), wherein the determining of the ultrasound-based location of the target is based on the indication of the location received by way of the user interface (“In yet another aspect, the method further includes calculating a distance between the location of the EM sensor and a location of the US transducer. Integrating the generated US images with the 3D model is based on the calculated distance”, Paragraph 0009; “In another aspect, the method further includes displaying a status based on the location of the EM sensor. The status indicates whether the EM sensor is located at a not-in-target location, the target, or a location adjacent to healthy tissue. The status also indicates whether treatment of the target is complete”, Paragraph 0010; wherein the US images contain the target, Paragraph 0050; therefore the ultrasound-based location of the target is based on the indication of the location received by way of the user interface since the indication that the EM sensor is located at the target would also indicate the ultrasound transducer is at the target since the ultrasound transducer position is located at a known calculated distance from the EM sensor, see Paragraph 0049, and therefore when integrating the US image into the 3D model, the ultrasound based location is based on the relationship between the known calculated distance of the ultrasound transducer and the EM sensor, and the location of the EM sensor is based on the indication).

Regarding claim 15, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, and Ng disclose all the features of claim 1 above.
Brannan further discloses wherein the locations within the three-dimensional model include a modeled location of the target ("This US image data may be registered to the CT scan images and/or the 3D model 300 to provide greater clarity with respect to the detection, location, and size of a target”, Paragraph 0056, this reads on the location of the target being in the 3D model).  Brannan further discloses the mapping associates one or more of the electromagnetic field-based signal values with the modeled location of the target (“the EM sensor 265 senses the EM field and the sensed results are transmitted to the computing device 120.  The sensed results are used to calculate a location of the EM sensor 265 in the coordinate system of the EM field.  When the location is calculated, the computing device compares the location of the EM sensor 265 with the 3D model”, Paragraph 0063; “In step 535, the EM sensor 265, the LG 220, and the EWC 230 navigate the luminal network of the lung to the target following the pathway plan. In step 540, it is determined whether the sensor 265 has reached the target”, Paragraph 0066; the monitoring device 130 and/or the computer 120 may display a color code on the display, notifying a clinician of a status. The status may be based on a location of the EWC 230 of the catheter guide assembly 110. The status may indicate whether the distal end of the EWC 230 is located…at the target”, Paragraph 0078; therefore since EM signals, or sensed results, are used to determine position within the 3D model, and a status is indicated when it has reached the target, a sensed result associated with the model location of the target must be present in order for the determination and indication to function.
However, the modification of Brannan does not explicitly disclose determining a difference between the modeled location of the target and the ultrasound- based location of the target, wherein the updating at least the portion of the mapping is based on the difference between the modeled location of the target and the ultrasound-based location of the target.  
Sorger teaches determining a difference between the modeled location of the target and the ultrasound-based location of the target, based on image processing of the combined view of the indication of the modeled location of the target and the indication of the ultrasound-based location of the target (“the inaccuracy of the system was visible in the navigation scene by the mismatch between the surface of the tumor model in the reconstructed US volume and the segmentation of the same model from the CT image”, Page 1437, Right Column, Experiment, Tracking accuracy; shift correction between US image and CT volume, Page 1437, Right column, Tracking accuracy) [Examiner notes that in determining the shift correction, a difference between the US location of the target and the CT location of the target from which the target model is based from must be determined].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Boese, in view of Fuimaono, Zeng, Ng, wherein the method further comprises determining a difference between the modeled location of the target and the ultrasound-based location of the target, based on image processing of the combined view of the indication of the modeled location of the target and the indication of the ultrasound-based location of the target, as further taught by Sorger, in order to register the CT image volume and EM navigation field to be able to have a common coordinate system to track the progression of a tool in the image space (Sorger, Abstract; Page 1435, right column, Registration).

Regarding claim 17, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, Ng, and Sorger disclose all the features of claim 15 above, including updating at least the portion of the mapping.
As disclosed in the claim 15 rejection above, Sorger teaches that 3D CT image data that is used to form a 3D model (surface model and volume of target) is registered with the EM navigation field (thus creating an EM mapping) (Page 1435, right column, Registration; Page 1433, right column, Materials and methods, Navigation platform).  Additionally, as disclosed in the claim 15 rejection, a difference is determined between the 3D modeled location of the target and the ultrasound-based location of the target and a shift correction is performed to correct misalignment (Page 1437, Right Column, Experiment, Tracking accuracy).  Therefore, in the shift correction, a different one or more of the EM field-based signal value would be associated the modeled location of the target, since the location is changed in the model because of the shift correction.

Claims 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan, in view of Boese, further in view of Fuimaono, further in view of Zeng, further in view of Ng, further in view Sorger, and further in view of U.S. Patent Application Publication No. 2014/0193053 to Kadoury et al. “Kadoury”

Regarding claim 12, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, Ng, and Sorger disclose all the features of claim 11 above, including determining a difference between the modeled location of the target and the ultrasound-based location of the target.
However, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, Ng, and Sorger do not disclose updating at least the portion of the mapping is automatically performed.  
Kadoury teaches updating at least the portion of the mapping is automatically performed (Paragraph 0065).  Kadoury teaches the tracked sensor coordinates are employed to compute an automatic image-based rigid transformation matrix between of the 3D shape model of the liver and a segmented liver surface obtained from an intra-operative 3D US volume and registration is determined between the preoperative image information (from CT, MR) for a latest acquired real-time image (intra-operative) by aligning a liver boundary to the segmented liver image (Paragraph 0065).  The automatic image-based rigid transformation and registration of the latest acquired real-time image with the 3D shape model reads on updating at least the portion of the mapping is automatically performed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Boese, in view of Fuimaono, Zeng, Ng, and Sorger, wherein updating at least the portion of the mapping is automatically performed, as taught by Kadoury, in order to perform registration on real-time acquired images with the preoperative image information (Kadoury, Paragraph 0065).

Regarding claim 14, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, Ng, and Sorger disclose all the features of claim 13 above.
However, the combination of Brannan, Boese, in view of Fuimaono, Zeng, Ng, and Sorger do not disclose receiving, by way of the user interface, a command to update the mapping, wherein the updating at least the portion of the mapping is performed in response to the receiving of the command.
Kadoury teaches by way of the user interface (“user interface”, Paragraph 0047), a command (“manual controls”, Paragraph 0048) to update the mapping (optimization of the US-CT/ or intra-operative/pre-operative image data registration, that includes 3D renderings with or without superimposition, Paragraph 0048, wherein the positional data of the images are based on EM tracking, Paragraph 0036, and would read on the mapping), where, wherein the updating at least the portion of the mapping is performed in response to the receiving of the command (user starts the optimization process, Paragraph 0048).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Boese, in view of Fuimaono, Zeng, Ng, and Sorger, wherein receiving, by way of the user interface, a command to update the mapping, wherein the updating at least the portion of the mapping is performed in response to the receiving of the command, as taught by Kadoury, in order to provide interactive correction to any automatically computed registrations (Kadoury, Paragraph 0047).

Regarding claim 18, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, Ng, and Sorger disclose all the features of claim 15 above.
However, the modifications of Brannan, Boese, in view of Fuimaono, Zeng, Ng, and Sorger do not disclose executing an interpolation algorithm based on the difference between the modeled location of the target and the ultrasound-based location of the target, wherein the updating at least the portion of the mapping further includes modifying the mapping to associate a plurality of the electromagnetic field-based signal values with a plurality of the locations within the three-dimensional model, respectively, based on a result of the executing of the interpolation algorithm.
Kadoury teaches executing an interpolation algorithm (“interpolation”, Paragraph 0088) based on the difference between the modeled location of the target and the ultrasound-based location of the target, wherein the updating at least the portion of the mapping further includes modifying the mapping to associate a plurality of the electromagnetic field-based signal values with a plurality of the locations within the three-dimensional model, respectively, based on a result of the executing of the interpolation algorithm (Paragraph 0089).  Kadoury teaches registering the 3D ultrasound volume and 3D pre-operative volume (reads as 3D model) using current tracking data from the tracking sensor (reads as plurality of EM field based signal values) by using an optimization that includes interpolation of 3D rotation in the quaternion domain (Paragraph 0088) and minimizing a difference in the alignment in the rotation between ultrasound frame and the 3D model frame (Paragraphs 0086-0089).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Boese, in view of Fuimaono, Zeng, Ng, and Sorger, wherein the method includes executing an interpolation algorithm based on the difference between the modeled location of the target and the ultrasound-based location of the target, wherein the updating at least the portion of the mapping further includes modifying the mapping to associate a plurality of the electromagnetic field-based signal values with a plurality of the locations within the three-dimensional model, respectively, based on a result of the executing of the interpolation algorithm, as taught by Kadoury, in order to more accurately register the reconstructed 3D ultrasound volume and the 3D pre-operative volume (Kadoury, Paragraph 0089).

Response to Arguments
Applicant’s arguments, filed 22 April 2021 with respect to claim(s) 1-15 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, the examiner will address arguments pertaining to individual references used in the previous action filed on 11/09/2021.
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
Applicant argues on Pages 9-11 of Arguments that Brannan, Zeng, and Ng, taken alone or in any proper combination, fail to teach or reasonably suggest:
a three-dimensional model of a luminal network,
the three-dimensional model of the luminal network defining a plurality of reference points,
a reference point of the plurality of reference points corresponding to a modeled location of a target in a patient,
a body-space model including a plurality of survey points corresponding to a plurality of locations within the luminal network, the plurality of survey points defined by corresponding electromagnetic field-based signal values,
storing the ultrasound-based location of the target as a new survey point within the body-space model; and
updating at least a portion of the mapping based on the ultrasound-based location of the target by registering the new survey point within the body space model to the modeled location of the target.
	Regarding the three-dimensional model of a luminal network, Brannan does disclose generating a 3D model of the bronchial tree (Brannan, Paragraph 0033), and a reference point corresponding to a modeled location of a target in a patient (Brannan, Paragraph 0034).  Brannan does not explicitly disclose the 3D model of the bronchial tree contains a plurality of reference points, however this is a newly amended limitation, and therefore is addressed above in the 35 U.S.C.  103 rejection section of the current office action, with teachings of new prior art to Boese, in view of Fuimaono, in combination with Brannan, Zeng, and Ng. 
Additionally, Brannan does disclose an ultrasound-based location of the target, by determining the location of an ultrasound image containing the target based on the position of the EM sensor on the ultrasound transducer, and a spatial relationship between the EM sensor and ultrasound transducer (Brannan, Paragraph 0049, 0050, 0071).  
The limitations of:
a body-space model including a plurality of survey points corresponding to a plurality of locations within the luminal network, the plurality of survey points defined by corresponding electromagnetic field-based signal values,
storing the ultrasound-based location of the target as a new survey point within the body-space model; and
updating at least a portion of the mapping based on the ultrasound-based location of the target by registering the new survey point within the body space model to the modeled location of the target,
are not explicitly disclosed in the combination of Brannan, Zeng, and Ng, but again, these are newly amended limitations, and therefore are addressed above in the 35 U.S.C.  103 rejection section of the current office action, with teachings of new prior art to Boese, in view of Fuimaono, in combination with Brannan, Zeng, and Ng.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        


/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793